Citation Nr: 0928847	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-06 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1958 to November 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

In August 2007, the Veteran filed a claim for service 
connection for hypertension.  This matter is referred to the 
RO for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed bilateral 
hearing loss began during service when he was exposed to 
noise on the flight line while working as a fuel systems 
mechanic, and has been persistent since that time.  The 
Veteran's DD-214 indicates that his military occupational 
specialty was as an aircraft fuel systems mechanic.  

The Board notes that the Veteran was afforded a VA 
audiological examination in May 2006, when VA audiological 
testing revealed that the Veteran had hearing loss in 
accordance with VA standards.  See 38 C.F.R. § 3.385 (2008).  
The examiner discussed his pertinent history and the findings 
of his physical examination, and went on to provide the 
opinion that the Veteran's bilateral hearing loss was less 
likely than not caused by or a result of military service.  
In support of this opinion, the examiner stated that the 
Veteran's service treatment records documented normal hearing 
at discharge, and noted that the Veteran had a 30 year 
history of post-service noise exposure in his occupation at 
General Motors (GM).  However, in rendering this opinion, the 
examiner failed to acknowledge the Veteran's account of 
continued symptomatology since service (i.e., prior to his 
employment with GM).  As such, the examination report is not 
adequate for rating purposes, and this matter must be 
remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of an in-
service injury, but instead relied on the service medical 
records to provide a negative opinion); see also 38 C.F.R. § 
4.2 (stating that if the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).  

The Veteran has consistently reported, as he is competent to 
do, that his bilateral hearing loss began during active 
military service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) 
(holding that lay testimony is competent to establish the 
presence of observable symptomatology); see also 38 C.F.R. § 
3.159(a)(2).  Based on the medical evidence showing of no 
hearing loss upon entrance to service in May 1958 and the 
Veteran's reports of continued hearing loss since service, 
the Board finds that VA is required to provide the Veteran 
with a new medical examination and to request a medical 
opinion as to whether he incurred his bilateral hearing loss 
during or as a result of military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As the case is being remanded for the foregoing reason, any 
recent VA treatment records pertaining to hearing loss should 
be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a 
complete copy of the Veteran's treatment 
records for hearing loss from the 
Gainesville, Florida, VA Medical Center, 
dated since July 2006.   

2.  Schedule the Veteran for a VA 
audiological examination.  The examiner 
should be provided with and review the 
Veteran's claims folder in conjunction 
with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted.  
The examiner should specifically report 
the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or more likelihood) 
that any diagnosed hearing loss had its 
onset during active service or is 
related to any in-service disease or 
injury, including noise exposure on the 
flight line while working as a fuel 
systems mechanic.  In doing so, the 
examiner must acknowledge the lay 
testimony of record regarding a 
continuity of symptomatology since 
service (i.e., prior to the Veteran's 
employment with GM).  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, readjudicate the 
Veteran's claim on appeal.  If the 
claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



